DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a response to the amendment filed 10/14/2020.  Claims 1-2, 4-6 and 9-20 are pending and are under examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (US 2015/0248867) in view of Zhang et al. (US 2017/0358266) and Moon (US 2005/0220262).

Regarding claim 1, Tan et al.’s figure 1 shows a register unit for display panel (paragraph 0001) comprising a data register circuit (10), an input signal (STV), a first node (output of the inverter 103); a data output circuit (11, 12), an output terminal (OUTPUT) as a 

Tan et al.’s figure 1 does not show: (1) the first shift register circuit (101) comprises a first voltage terminal, a second voltage terminal (i.e. power supply VDD and VSS), third to sixth transistors and a first storage capacitor; (2) the second shift register circuit (103) comprises a first voltage terminal and a second voltage terminal (i.e., power supply VDD and VSS) and a seventh transistor, an eighth transistor and a second storage capacitor as called for in claim 1.


Regarding the first and second storage capacitors coupled to third node and the first node, Moon’s figure 6 shows a shift register further including capacitors (CQ or CQB) for removing noises at circuit nodes (see paragraph 0075).  Therefore, it would have been obvious to person skilled in the art at the time the invention was made to include Moon’s capacitor in the circuit arrangement of Tan et al. for the purpose of removing noises at the third and first nodes as being taught by Moon reference.

Similarly, regarding claim 2, Tan et al.’s the data output circuit (11) is inherently coupled to the power supply terminals, i.e., the first and second voltage terminals.
Regarding claims 14-15, 17 and 19, Tan et al.’s shift register circuit is capable of being cascaded in series to form a gate driving circuit for used in a display apparatus.
Regarding claim 16, the recited method steps are seen to be present in the circuit arrangement of Tan et al. reference.
.

Claims 4 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (US 2015/0248867) in view of Zhang et al. (US 2017/0358266) and Moon (US 2005/0220262).
Regarding claims 4 and 9, Tan et al.’s figure 1 shows a shift register comprising all the aspects of the present invention except for a detailed structured of the logic AND circuit (11) and the first inverter (12) as called for in claims 4 and 9.
Zhang et al.’s figures 2 and 5 show a detailed structure of a commonly well-known data output circuit (i.e., NAND gate, figure 5; and inverter circuit figure 2).  Therefore, one skilled in the art would have been readily recognized that Tan et al.’s data output circuit can be constructed as shown in Zhang et al.’s figure 5.  Thus, outside of any non-obvious results, the obviousness of having Zhang et al.’s data output circuit in Tan et al.’s circuit arrangement will not be patentable under 35USC 103.
Regarding claim 10, Tan et al.’s first inverter (12) inherently has a thirteenth transistor and a fourteenth transistor (see Zhang et al.’s figure 2).
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (US 2015/0248867) in view of Zhang et al. (US 2017/0358266) and Moon (US 2005/0220262) and further in view of Bhattacharya et al. (USP 7,430,100).
Regarding claims 5-6, the combination of Tan et al., Zhang et al. and Moon references shows a shift register comprising all the aspects of the present invention as noted above except Tan et al.’s figure 1 does not show a data input circuit comprising a first NMOS 
Bhattacharya et al.’s figure 1 discloses a data input circuit (M5 which can have another PMOS transistor connected in parallel, column 1, lines 50-55) used to protect an overstress input voltage.  Therefore, it would have been obvious to person skilled in the art at the time of the invention was made to include Bhattacharya et al.’s data input circuit having first and second transistors in Tan et al.’s circuit arrangement for the purpose of preventing overstressing in the input voltage, thus, to prevent erroneous operation as being taught by Bhattacharya et al. reference.

Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (US 2015/0248867) in view of Zhang et al. (US 2017/0358266) and Moon (US 2005/0220262).
Regarding claims 11-13, the combination of Tan et al., Zhang et al. and Moon references shows a shift register comprising all the aspects of the present invention.  However, Tan et al.’ figure 1 does not show a buffer denoising circuit having first and second inverter circuits as called for in claims 11-13.  
Zhang et al.’s figure 1 shows a shift register circuit having a data output circuit including an NAND gate (401) a first inverter (first inverter circuit of 500) and further including a de noise buffer circuit (the last two inverter circuits of 500).  Therefore, it would have been obvious to person skilled in the art at the time the invention was made to include Zhang et al.’s de noise circuit buffer in Tan et al.’s circuit arrangement for the purpose of removing noise, thus, to prevent erroneous operation.  
Response to Arguments
Applicant's arguments filed 4/24/2020 have been fully considered but they are not persuasive. Applicant argues that Tan et al. reference does not disclose the shift register is used for generating a gate signal for driving a display panel found not persuasive.  Tan et al.’s paragraphs 0002 to 0004 clearly suggest that the shift register in figure 1 is used to generate a gate signal for driving a display panel.  Thus, the rejection is deemed proper.
Applicant also argues that Tan et al.’s first and second clock signals don’t have the same period found not period.  Tan et al.’s first clock signal (CLK) is a complementary of the second clock signal (/CLK).  Complementary clock signals are having the same period.  Thus, the rejection is deemed proper.  Claims 1-2, 4-6 and 9-20 remain rejected.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN THIEU LAM whose telephone number is (571)272-1744.  The examiner can normally be reached on Monday-Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUAN T LAM/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        3/10/2021